NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 12, 2009
                                  Decided January 14, 2010*

                                            Before

                             JOHN L. COFFEY, Circuit Judge     

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 09‐2398

MICHAEL F. HENRY,                                 Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  09 C 2230
UNITED STATES OF AMERICA and 
INTERNAL REVENUE SERVICE,                         Suzanne B. Conlon,
     Defendants‐Appellees.                        Judge.



                                          O R D E R

        In April 2009, Michael Henry saw fit to continue his campaign of litigation against
the IRS over the income taxes he owes for the 1999 tax year.  Since 2002 Henry has filed
multiple lawsuits in the Fifth Circuit and Seventh Circuit and continues to litigate his 1999
tax liability in the United States Tax Court.  In December 2007, the Northern District of
Illinois Executive Committee (“Executive Committee”) issued an order that barred him
from filing any new civil cases in its district.  The trial judge dismissed Henry’s complaint


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 09‐2398                                                                              Page 2

because it was in violation of the Executive Committee’s order.  Henry appeals, and we
affirm the action of the Executive Committee.

         From December 2006 to October 2007, Henry had filed six pro se civil cases in the
Northern District of Illinois dealing with his 1999 tax liability.  After receiving an
unfavorable ruling in one of these law suits, Henry sent threatening e‐mails addressed to
the judge presiding over the case as well as a number of other government officials involved
in his lawsuit.  As a result of these threats, he was convicted of impeding and retaliating
against federal officials engaged in their official duty in violation 18 U.S.C. § 115 and
sentenced to 16 months’ imprisonment.  To curb Henry’s habit of filing numerous civil cases
dealing with the same subject matter (1999 tax liability) and combined with his sending
threatening e‐mails, the Executive Committee entered an order barring Henry from filing
any new civil cases in the district.  In re Michael F. Henry, No. 07 CV 7159 (N.D. Ill. Dec. 20,
2007) (unpublished order).  As detailed in the order, the filing bar did not affect Henry’s
pending cases or apply to criminal or postconviction matters.  Further, the Executive
Committee authorized Henry to seek modification or rescission of the order after nine
months.  Id.  Henry did not challenge the order, and in April 2009, he filed this suit in the
Northern District.  Once again the suit seeks to challenge and overturn his 1999 tax liability. 

        On appeal Henry complains that he did not receive notice of the Executive
Committee’s order and learned of the filing bar only after the court dismissed this suit in
May 2009.  Furthermore, Henry asserts that the Executive Committee’s order is a violation
of his Constitutional rights to due process and equal protection.  

        After review of the record, it is clear that the order was sent by certified mail to
Henry’s home address and was returned as undeliverable, presumably because Henry was
incarcerated at the time.  See United States v. Henry, No. 08‐CR‐19 (E.D. La. July 17, 2008),
appeal dismissed, No. 08‐30718, 2009 WL 2762364 (5th Cir. Sept. 1, 2009).  “A paper is served
under this rule by . . . mailing it to the person’s last known address‐‐in which event service
is complete upon mailing.”  Fed. R. Civ. P. 5(b)(2)(C).  Furthermore, when Henry did learn
about the Executive Committee’s order, Henry did not file any papers requesting to reopen
the time for filing an appeal.  See FED. R. APP. P. 4(a)(6); In re Fischer, 554 F.3d 656, 656‐57
(7th Cir. 2009).  Rather, he filed a motion to modify the order, and in June 2009, the
Executive Committee denied his motion and ordered that the filing bar remain in force for
an additional nine months.  In re Michael F. Henry, No. 07 CV 7159 (N.D. Ill. Jun. 17, 2009)
(unpublished order).  Henry did not appeal that decision either.  See In re Chapman, 328 F.3d
at 904 (holding that a filing restriction is a judicial order and, thus, appealable).  Thus,
Henry had sufficient opportunity to challenge the Executive Committee’s order.
No. 09‐2398                                                                                  Page 3

        Courts have ample authority to curb abusive and repetitive litigation with the
imposition of a number of filing restrictions, so long as the restrictions imposed are
narrowly tailored to the nature and type of abuse and do not pose an absolute bar to the
courthouse door.  See In re Anderson, 511 U.S. 364, 365‐66 (1994); Miller v. Donald, 541 F.3d
1091, 1096‐98 (11th Cir. 2008); In re Chapman, 328 F.3d 903, 905 (7th Cir. 2003); In re Davis,
878 F.2d 211, 212‐213 (7th Cir. 1989).  We review filing restrictions under the abuse of
discretion standard.  Miller, 541 F.3d at 1096.  In this case, the Executive Committee issued
an order that was narrowly tailored to prevent Henry from continuing to file suits regarding
his 1999 tax liability and stop his repetitive abusive conduct in the Northern District. 
Furthermore, the order is not an absolute bar as it also provides a provision under which
the restriction may be lifted.  Without this order, it is clear that Henry would continue to file
new lawsuits regarding his 1999 tax liability as evidenced by the factual situation presented. 
“[T]he right of access to the federal courts is not absolute; rather, an individual is only
entitled to meaningful access to the courts.”  In re Chapman, 328 F.3d at 905 (internal
citations omitted).  Thus, the court properly exercised its discretion in restricting Henry’s
ability to file and the trial judge correctly applied the order in dismissing this case. 

         We note that Henry’s latest lawsuit repeats claims that he has already litigated and
lost in this circuit and the Fifth Circuit.  His contention that the IRS has engaged in
improper “collection” practices rests entirely on his refusal to accept the fact that he owes
back taxes.  But as we explained to him when we affirmed the dismissal of an earlier
complaint, civil remedies for improper collection activity, see 26 U.S.C. §§ 7432, 7433, cannot
be used to disguise what is fundamentally a dispute about the underlying tax liability.  See
Henry v. United States, No. 07‐3337, 276 Fed. App’x 503 (7th Cir. May 2, 2008); see also Hudson
Valley Black Press v. IRS, 409 F.3d 106, 112‐13 (2d Cir. 2005); Judicial Watch, Inc. v. Rossotti, 317
F.3d 401, 411 (4th Cir. 2003); Gandy Nursery, Inc. v. United States, 318 F.3d 631, 636 (5th Cir.
2003); Miller v. United States, 66 F.3d 220, 222‐23 (9th Cir. 1995).  Henry is currently litigating
his 1999 tax liability in the Tax Court, which is the only forum which has jurisdiction to
review the tax computation.  See 26 U.S.C. §§ 6213(a), 6214; Redeker‐Barry v. United States,
476 F.3d 1189, 1190‐91 (11th Cir. 2007); Voelker v. Nolen, 365 F.3d 580, 581 (7th Cir. 2004).  

        Accordingly, we affirm the dismissal of Henry’s lawsuit.  We also warn him that his
pursuit of any additional frivolous appeals may subject him to sanctions in this court as
well.  See FED. R. APP. P. 38; Szopa v. United States, 460 F.3d 884, 887 (7th Cir. 2006); Szopa v.
United States, 453 F.3d 455, 456 (7th Cir. 2006); Ins. Co. of the W. v. County of McHenry, 328
F.3d 926, 929 (7th Cir. 2003).
                                                                                       AFFIRMED.